DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in responsive to communication(s): 
Application filed on 6/16/2020, with priority date of 3/5/2013 based on parent application 14/197517 and provisional application 61/733003.

The status of the claims is summarized as below:
Claims 1-30 are pending. 
Claims 1, 5, 22, and 26 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of the US Patent No. 10712898. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. See MPEP 804. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
Claims 1-30 of the instant application are compared to claims 1-30 of the US Patent No. 10712898 in the following table:
Instant Application
US Patent No. 10712898
Claim 1
A method comprising: 

generating, by a graphical user interface computer-based system, a graphical representation of a cube; 

storing, by the computer-based system, a first file on a first face of the cube; 



storing, by the computer-based system, a second file on a second face of the cube; 

















compressing, by the computer-based system, the cube; 

transmitting, by the computer-based system, the compressed cube as an attachment to an electronic communication; and 

decompressing, by the computer-based system and in response to a user resizing the cube on a user device, the first file on the first face of the cube as the resizing occurs in response to the first face being an active face of the cube, without decompressing the second file on the second face of the cube, in response to the second face being a non-active face of the cube.


A method comprising: 

generating, by a graphical user interface computer-based system, a graphical representation of a cube; 

storing, by the computer-based system, a first file on a first face of the cube, wherein the cube comprises a first partial application configured to enable display of the first file; 

storing, by the computer-based system, a second file on a second face of the cube, wherein the cube comprises a second partial application configured to enable display of the second file; 

displaying, by the computer-based system, the first face of the cube; 

rotating, by the computer-based system and in response to user input, the cube; 

displaying, by the computer-based system and in response to the rotating, the second file; 

saving, by the computer-based system, the cube; 

compressing, by the computer-based system, the cube; 

transmitting, by the computer-based system, the compressed cube as an attachment to an electronic communication; 

decompressing, by the computer-based system and in response to a user resizing the cube on a user device, the first file on the first face of the cube as the resizing occurs in response to the first face being an active face of the cube, without decompressing the second file on the second face of the cube, in response to the second face being a non-active face of the cube; 

determining, by the computer-based system, a native format of the first file; and 

displaying, by the computer-based system and in response to the user device being incompatible with the native format, the first file on the first face of the cube via the first partial application.

2. The method of claim 1, wherein the first file is associated with a first application, wherein the second file is associated with a second application, and wherein the first application and the second application are different application.
3.  The method of claim 1, further comprising displaying, by the computer-based system, the first face and the second face simultaneously.
3. The method of claim 1, further comprising displaying, by the computer-based system, the first face and the second face simultaneously.

4. The method of claim 1, further comprising updating, by the computer-based system, the first file dynamically in response to a user editing the first file in a native application of the first file.
Claim 5. 
A method comprising: 3062766.00617 





4822-0913-1712 1associating, by the computer-based system, first data with a first face of a representation of a three-dimensional shape; 




associating, by the computer-based system, second data with a second face of the three- dimensional shape; 









transmitting, by the computer-based system, the compressed three-dimensional shape to a user device; and 


decompressing, by the computer-based system and in response to a user resizing the three- dimensional shape on the user device, the first data associated with the first face of the three- dimensional shape as the resizing occurs, in response to the first face being an active face of the three-dimensional shape, without decompressing the second data associated with the second face of the three-dimensional shape, in response to the second face being a non-active face of the three-dimensional shape.

A method comprising: 

generating, by a graphical user interface computer-based system, a representation of a three-dimensional shape; 

associating, by the computer-based system, first data with a first face of the three-dimensional shape, wherein the three-dimensional shape comprises a first partial application configured to enable display of the first data; 

associating, by the computer-based system, second data with a second face of the three-dimensional shape, wherein the three-dimensional shape comprises a second partial application configured to enable display of the second data; 

saving, by the computer-based system, the three-dimensional shape; 



transmitting, by the computer-based system, the compressed three-dimensional shape as an attachment to an electronic communication; 

decompressing, by the computer-based system and in response to a user resizing the three-dimensional shape on a user device, the first data associated with the first face of the three-dimensional shape as the resizing occurs, in response to the first face being an active face of the three-dimensional shape, without decompressing the second data associated with the second face of the three-dimensional shape, in response to the second face being a non-active face of the three-dimensional shape; 

determining, by the computer-based system, a native format of the first data; and 

displaying, by the computer-based system and in response to the user device being incompatible with the native format, the first data on the first face of the three-dimensional shape via the first partial application.

6. The method of claim 5, wherein the first data comprises a first file, and wherein the second data comprises a second file.
7. The method of claim 5, wherein the first data comprises a text file, and wherein the second data comprises a video file.
7. The method of claim 5, wherein the first data comprises a text file, and wherein the second data comprises a video file.	
8. The method of claim 5, further comprising: associating, by the computer-based system, third data with a third face of the three-dimensional shape; associating, by the computer-based system, fourth data with a fourth face of the three-dimensional shape; associating, by the computer-based system, fifth data with a fifth face of the three-dimensional shape; and associating, by the computer-based system, sixth data with a sixth face of the three-dimensional shape.
8. The method of claim 5, further comprising: associating, by the computer-based system, third data with a third face of the three-dimensional shape; associating, by the computer-based system, fourth data with a fourth face of the three-dimensional shape; associating, by the computer-based system, fifth data with a fifth face of the three-dimensional shape; and associating, by the computer-based system, sixth data with a sixth face of the three-dimensional shape.
9. The method of claim 5, further comprising displaying, by the computer-based system, the first data; rotating, by the computer-based system and m response to user input, the three-dimensional shape; and displaying, by the computer-based system and in response to the rotating, the second data.
9. The method of claim 5, further comprising displaying, by the computer-based system, the first data; rotating, by the computer-based system and in response to user input, the three-dimensional shape; and displaying, by the computer-based system and in response to the rotating, the second data.
10. The method of claim 5, further comprising storing, by the computer-based system, the three-dimensional shape as a file.
10. The method of claim 5, further comprising storing, by the computer-based system, the three-dimensional shape as a file.

11. The method of claim 10, further comprising attaching, by the computer-based system, the file to the electronic communication.
12. The method of claim 5, further comprising compressing, by the computer-based system, the three-dimensional shape into a compressed file.
12. The method of claim 5, further comprising compressing, by the computer-based system, the three-dimensional shape into a compressed file.
13. The method of claim 12, further comprising: transmitting, by the computer-based system, the compressed file to a recipient; receiving, by the computer-based system, a request from the recipient for the three-dimensional shape; and transmitting, by the computer-based system, the three-dimensional shape to the recipient.
13. The method of claim 12, further comprising: transmitting, by the computer-based system, the compressed file to a recipient; receiving, by the computer-based system, a request from the recipient for the three-dimensional shape; and transmitting, by the computer-based system, the three-dimensional shape to the recipient.
14. The method of claim 5, wherein the first data comprises a first profile, and wherein the second data comprises a second profile.
14. The method of claim 5, wherein the first data comprises a first profile, and wherein the second data comprises a second profile.	
15. The method of claim 14, further comprising: rotating, by the computer-based system, the three-dimensional shape from the first face to the second face; and changing, by the computer-based system and in response to the rotating, at least one of content on a screen and display settings of the screen from first settings associated with 


16. The method of claim 15, wherein the first profile is associated with a first user, and wherein the second profile is associated with a second user.
17. The method of claim 5, further comprising merging, by the computer-based system, the first data and the second data, such that data lines extend through the three-dimensional shape in three dimensions.
17. The method of claim 5, further comprising merging, by the computer-based system, the first data and the second data, such that data lines extend through the three-dimensional shape in three dimensions.
18. The method of claim 5, further comprising creating, by the computer-based system, a target goal within the three-dimensional shape.
18. The method of claim 5, further comprising creating, by the computer-based system, a target goal within the three-dimensional shape.
19. The method of claim 5, further comprising displaying, by the computer-based system, a key on the first face.
19. The method of claim 5, further comprising displaying, by the computer-based system, a key on the first face.
20. The method of claim 19, further comprising: receiving, by the computer-based system, a selection of an item in the key; and rotating, by the computer-based system and in response to the selection, the three-dimensional shape to a face corresponding to the selection.
20. The method of claim 19, further comprising: receiving, by the computer-based system, a selection of an item in the key; and rotating, by the computer-based system and in response to the selection, the three-dimensional shape to a face corresponding to the selection.

21. The method of claim 5, further comprising: receiving, by the computer-based system, a selection of a first category displayed on the first face; and generating, by the computer-based system, a sub-profile three-dimensional shape corresponding to the first category.
Claim 22. 
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a graphical user interface computer-based system, cause the computer-based system to perform operations comprising: 





associating, by the computer-based system, first data with a first face of a representation of a three-dimensional shape; 









associating, by the computer-based system, second data with a second face of the three- dimensional shape; 




compressing, by the computer-based system, three-dimensional shape; 

transmitting, by the computer-based system, the compressed three-dimensional shape to a user device; and 


decompressing, by the computer-based system and in response to a user resizing the three- dimensional shape on the user device, the first data associated with the first face of the three- dimensional shape as the resizing occurs, in response to the first face being an active face of the three-dimensional shape, without decompressing the second data associated with the second face of the three-dimensional shape, in response to the second 

An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a graphical user interface computer-based system, cause the computer-based system to perform operations comprising: 

generating, by the computer-based system, a representation of a three-dimensional shape; 

associating, by the computer-based system, first data with a first face of the three-dimensional shape; 

generating, by the computer-based system, a second representation of a second three-dimensional shape; 

associating, by the computer-based system, the second three-dimensional shape with the wherein the second three-dimensional shape is organized as a folder structure; 

associating, by the computer-based system, second data with a second face of the three-dimensional shape; 

saving, by the computer-based system, the three-dimensional shape; 

compressing, by the computer-based system, three-dimensional shape; 

transmitting, by the computer-based system, the compressed three-dimensional shape as an attachment to an electronic communication; 

decompressing, by the computer-based system and in response to a user resizing the three-dimensional shape on a user device, the first data associated with the first face of the three-dimensional shape as the resizing occurs, in response to the first face being an active face of the three-dimensional shape, without decompressing the second data associated with the second face of the three-dimensional shape, in response to the second face being a non-active face of the three-dimensional shape; 

determining, by the computer-based system, a native format of the first data; and 

converting, by the computer-based system and in response to the user device being incompatible with the native format, the first data into image data.

23. The article of manufacture of claim 22, the operations further comprising: rotating, by the computer-based system, the three-dimensional shape from the first face to the second face; and changing, by the computer-based system and in response to the rotating, at least one of content on a screen and display settings of the screen from first settings associated with a first profile to second settings associated with a second profile.
24. The article of manufacture of claim 22, wherein the compressed three-dimensional shape is transmitted to the user device via an email.
24. The article of manufacture of claim 22, wherein the electronic communication is an email.
25. The article of manufacture of claim 22, wherein the first data comprises a first participant in a conference call, and wherein the second data comprises a second participant in the conference call.
25. The article of manufacture of claim 22, wherein the first data comprises a first participant in a conference call, and wherein the second data comprises a second participant in the conference call.

A system comprising: 

a graphical user interface processor, 

a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 





associating, by the processor, first data with a first face of a representation of a three- dimensional shape; 

associating, by the processor, second data with a second face of the three-dimensional shape; 






compressing, by the processor, three-dimensional shape; 

transmitting, by the processor, the compressed three-dimensional shape to a user device; and 

decompressing, by the processor and in response to a user resizing the three-dimensional shape on the user device, the first data associated with the first face of the three-dimensional shape as the resizing occurs, in response to the first face being an active face of the three- dimensional shape, without decompressing the second data associated with the second face of the three-dimensional shape, in response to the second face being a non-active face of the three-dimensional shape.

A system comprising: 

a graphical user interface processor, 

a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 

generating, by the processor, a representation of a three-dimensional shape; 

associating, by the processor, first data and a first application with a first face of the three-dimensional shape; 

associating, by the processor, second data and a second application with a second face of the three-dimensional shape, wherein the second application is different from the first application; 

saving, by the processor, the three-dimensional shape; 

compressing, by the processor, three-dimensional shape; 

transmitting, by the processor, the compressed three-dimensional shape as an attachment to an electronic communication; 

decompressing, by the processor and in response to a user resizing the three-dimensional shape on a user device, the first data and the first application associated with the first face of the three-dimensional shape as the resizing occurs, in response to the first face being an active face of the three-dimensional shape, without decompressing the second data and the second application associated with the second face of the three-dimensional shape, in response to the second face being a non-active face of the three-dimensional shape; 

determining, by the processor, a native format of the first data; 

converting, by the processor and in response to the user device being incompatible with the native format, the first data into image data; 

updating, by the processor, the first data dynamically in response to the user editing the first data in a native application of the first data; 

creating, by the processor, a target goal within the three-dimensional shape; 

displaying, by the processor, a key on the active face; and 

rotating, by the processor, the three-dimensional shape in response to a selection of an item in the key.

27. The system of claim 26, the operations further comprising: resizing, by the processor, the three-dimensional shape.
28. The system of claim 26, the operations further comprising: dynamically transmitting, by the processor and in response to the user resizing the three- dimensional shape, data to display the three-dimensional shape as the resizing occurs.
28. The system of claim 26, the operations further comprising: dynamically transmitting, by the processor and in response to the user resizing the three-dimensional shape, data to display the three-dimensional shape as the resizing occurs.
 29. The system of claim 26, wherein the compressed three-dimensional shape comprises a link to the three dimensional shape.

29. The system of claim 26, wherein the compressed three-dimensional shape comprises a link to the three dimensional shape.
 30. The system of claim 26, wherein the first data comprises an application.

From Claim 26:
…





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13, 26-28, 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of "Dust Jockeys Android Apps” by Dusk Jockeys (Mar 7, 2012, hereinafter Jockeys), and Barnsley (US Pub 20120293509, hereinafter Barnsley).

Per claim 1, Bawel teaches:
A method comprising: 
	generating, by a graphical user interface computer-based system, a graphical representation of a cube; ([0027][0031] Fig. 1 and 4: a rotatable multi-dimensional icon such as a cube can be generated with multiple sides each corresponding to an application as shown in the table in Fig. 4);
	storing, by the computer-based system, a first file on a first face of the cube; ([0031] Fig. 4 shows that each table entry corresponds to an associated file and action to take with the associated file, such as storing an image 456 on the first face and the associated action/application as well as parameters for viewing the image);
	storing, by the computer-based system, a second file on a second face of the cube; ([0031] Fig. 4 shows that each table entry corresponds to an associated file and action to take with the associated file, such as storing an image 456 on the first face, and a web page 454 on the second face and the associated action/web browser with parameters to open the web page);
	decompressing, … the first file on the first face of the cube … in response to the first face being an active face of the cube, without decompressing the second file on the second face of the cube, in response to the second face being a non-active face of the cube. ([0027, 0031] when a user rotates the multi-dimensional icon cube, the next panel can be retrieved through the linking panel field 426 in Fig. 4; this implies that only images associated with the active/shown panel is retrieved, but not the images on the non-active faces of the cube);

	While Bawel teaches generation of a graphical representation of a cube with files attached to the faces of the cube, Bawel does not explicitly teach sending the cube as attachment through electronic communication; Jockeys teaches:
	compressing, by the computer-based system, the cube; (Page 2 line 27-53: user can attach the cube to an email to share the photo cube; Page 3 line 1-22: the figure shows that the cube is attached as a static text file to be send via email, it's inherent that the static text file is a compressed version of the cube shown in the figure on Page 1, which includes photos attached to each face of the cube; the examiner notes that compressing is interpreted in light of the specification (publication [0043]) where links to files or cubes are send rather than the actually file and cube themselves);
	transmitting, by the computer-based system, the compressed cube as an attachment to an electronic communication; and  (Page 2 line 27-53: user can attach the cube to an email to share the photo cube with other users);
	Jockeys, and Bawel are analogous art because Jockeys also teaches displaying files on 3D cube object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Jockeys, and Bawel before him/her, to modify the teachings of Bawel to include the teachings of Jockeys so that data representations of various 3D shape models can be shared with others. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable users to shared 3D object model with file attachment that they have built with other users. 

	Additionally, Bawel-Jockeys further teaches decompressing files by retrieving the files when user resize the cube by displaying the full sized cube (Jockeys: Page 3 line 23-43, Page 4 line 1-22: Figure on page 4 shows a preview version of the cube without decompressing/retrieving the actual images, while full size cube shows full size data), but Bawel-Jockeys do not teach decompressing files  on the 3D shape as it's being resized to different sizes.
	Barnsley, however, teaches:
	decompressing, by the computer-based system and in response to a user resizing the cube, the first file on the first face of the cube as the resizing occurs  … ([0027-0028] Fig. 3a-3c show that the 3D model cube can be decompressed and displayed, where the user can resize the cube to see a larger view of the cube; Fig. 4a-4b teaches that the proper compression value for each view with different resize of the cube is calculated, and the appropriate image quality is decompressed and displayed).
	Barnsley and Bawel-Jockeys are analogous art because Barnsley also teaches displaying 3D object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Barnsley, and Bawel-Jockeys before him/her, to modify the teachings of Bawel-Jockeys to include the teachings of Barnsley so that the proper compressed 

Per claim 2, Bawel further teaches:
The method of claim 1, wherein the first file is associated with a first application, wherein the second file is associated with a second application, and wherein the first application and the second application are different application. ([0031] Fig. 4 shows a web-page or an image file associated with two different panels can be opened by their respective, different applications).

Per claim 3, Bawel further teaches:
The method of claim 1, further comprising displaying, by the computer-based system, the first face and the second face simultaneously. ([0027] user can rotate the multi-dimensional icon, such as cube, to see multiple panels simultaneously).

Per claim 5, claim 5 is a method claim with broader limitations than claim 1, where a generic 3D shape is claimed rather than a 3D cube, accordingly is similarly rejected with the same grounds as claim 1.

Per claim 6, Bawel further teaches:
	The method of claim 5, wherein the first data comprises a first file, and wherein the second data comprises a second file. ([0031] Fig. 4 shows that an image file 456 and a web page file 454 are associated with two panels of the 3D model).

Per claim 7, Bawel further teaches:
	The method of claim 5, wherein the first data comprises a text file, and wherein the second data comprises a video file. ([0009][0044] data can be associated with panels on the 3D model, where data can be video and text).

Per claim 8, Bawel further teaches:
The method of claim 5, further comprising: 
	associating, by the computer-based system, third data with a third face of the three-dimensional shape; ([0032] Fig. 5B shows 8 different data/applications associated with each panel or sub-panels of the 3D cube icon 510; i.e. application);
	associating, by the computer-based system, fourth data with a fourth face of the three-dimensional shape; ([0032] Fig. 5B shows 8 different data/applications associated with each panel or sub-panels of the 3D cube icon 510; i.e. email to son);
	associating, by the computer-based system, fifth data with a fifth face of the three-dimensional shape; and ([0032] Fig. 5B shows 8 different data/applications associated with each panel or sub-panels of the 3D cube icon 510; i.e. father image);
	associating, by the computer-based system, sixth data with a sixth face of the three-dimensional shape. ([0032] Fig. 5B shows 8 different data/applications associated with each panel or sub-panels of the 3D cube icon 510; i.e. call spouse).

Per claim 9, Bawel further teaches:
The method of claim 5, further comprising displaying, by the computer-based system, the first data; 
	rotating, by the computer-based system and in response to user input, the three-dimensional shape; and ([0027] user can rotate the 3D icon to show other panels of the 3D icon such as a cube icon);
	displaying, by the computer-based system and in response to the rotating, the second data. ([0027] user can rotate the 3D icon to show other panels of the 3D icon such as a cube icon).

Per claim 10, Bawel teaches user configurable 3d shape ([0039]) and saving the cube shape with photos as a file, but do not explicitly teach that the 3D shape is saved as a file; Jockeys teaches:
The method of claim 5, further comprising storing, by the computer-based system, the three-dimensional shape as a file. (Page 2 line 27-53: user can attach the cube to an email to share the photo cube; Page 3: line 1-22: the figure shows that the cube saved and attached as a text file to be send to another user).

Per claim 11, Bawel does not teach attaching the cube file with a communication; Jockeys teaches:
The method of claim 10, further comprising attaching, by the computer-based system, the file to a communication. (Page 2 line 27-53: user can attach the cube to an email to share the photo cube).

Per claim 12, Bawel does not explicitly teach compressing the 3D model file; Jockeys teaches:
The method of claim 5, further comprising compressing, by the computer-based system, the three-dimensional shape into a compressed file. (Page 2 line 27-53: user can attach the cube to an email to share the photo cube; Page 3: line 1-22: the figure shows that the cube saved and attached as a text file to be send to another user).

Per claim 13, Bawel does not explicitly teach sending the 3D shape as a compressed file to remote system; Jockeys further teaches:
The method of claim 12, further comprising: 
	transmitting, by the computer-based system, the compressed file to a recipient; (Page 2 line 27-53: user can attach the cube to an email to share the photo cube with other users);
	receiving, by the computer-based system, a request from the recipient for the three-dimensional shape; and (Page 3 line 23-43: figure on page 3 shows 
	transmitting, by the computer-based system, the three-dimensional shape to the recipient. (Page 3 line 23-43, Page 4 line 1-22: figure on page 4 show a prompt with a preview version of the cube prompting the user to import the cube into the recipient’s computer).

Per claim 26, claim 26 is a system claim with a processor (Fig. 13, processor 1310) and memory (Fig. 13, memories 1322, 1324) that contains limitations that are substantially the same as claim 5, and is likewise rejected.

Per claim 27, Bawel-Jockeys-Barnsley further teaches: 
The system of claim 26, the operations further comprising: resizing, by the processor, the three-dimensional shape. (Barnsley [0027-0028] Fig. 3a-3c show that the 3D model cube can be decompressed and displayed, where the user can resize the cube to see a larger view of the cube).

Per claim 28, Bawel-Jockeys-Barnsley further teaches:
The system of claim 26, the operations further comprising: dynamically transmitting, by the processor and in response to the user resizing the three-dimensional shape, data to display the three-dimensional shape as the resizing occurs. (Barnsley [0027-0028] Fig. 3a-3c show that the 3D model cube can be decompressed and displayed, where the user can resize the cube to see a larger view of the cube; Fig. 4a-4b teaches that the proper compression value for each view with different resize of the cube is calculated, and the appropriate image quality is decompressed and displayed).

Per claim 30, Bawel-Jockeys-Barnsley further teaches:
The system of claim 26, wherein the first data comprises an application. (Bawel [0031] Fig. 4 shows that each table entry corresponds to an associated file and action to take with the associated file, such as storing an image 456 on the first 

Claims 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Gallo et al. (US Pub 20010028369, hereinafter Gallo).

Per claim 4, Bawel-Jockeys-Barnsley teach associating files with panels of a cube, but Bawel-Jockeys-Barnsley do not explicitly teach updating the cube to reflect updated application files; Gallo teaches:
The method of claim 1, further comprising updating, by the computer-based system, the first file dynamically in response to a user editing the first file in a native application of the first file. ([0093] Fig. 11 shows that opened documents are shown in application associated with a portal where the changed document image are saved as new snapshot and shown on the portal; also see [0115]. The examiner notes the term "dynamically" is interpreted in accordance with specification [0028] where the latest saved files are dynamically loaded on the cube).
	Gallo and Bawel-Jockeys-Barnsley are analogous art because Gallo also teaches displaying files/applications on multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Gallo and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Gallo so that files associated with the 3D model are updated dynamically. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with latest update of the files. 

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Freach et al. (US Pat 6710788, hereinafter Freach).

Per claim 14, Bawel-Jockeys-Barnsley do not explicitly teach profiles being associated with faces of multi-dimensional object; Freach teaches:
The method of claim 5, wherein the first data comprises a first profile, and wherein the second data comprises a second profile. (col 5 line 38-45: Fig. 5A-5B show that different desktops are associated with different faces of a cube interface, where selecting a face of a cube would cause the desktop to switch to the selected desktop profile).
	Freach and Bawel-Jockeys-Barnsley are analogous art because Freach also teaches displaying multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Freach and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Freach so that desktop profiles can be associated with 3d models. One would be motivated to make the combination, with a reasonable expectation of success, because it would allow easy switching of desktops for the users. 

Per claim 15, Bawel-Jockeys-Barnsley do not explicitly teach profiles being associated with faces of multi-dimensional object; Freach teaches:
The method of claim 14, further comprising: 
	rotating, by the computer-based system, the three-dimensional shape from the first face to the second face; and (col 5 line 42-44, 46-52: Fig. 5A-5B show that when user click on the face of the cube with desktop "B", the desktop and associated icons/programs changes to B desktop);
	changing, by the computer-based system and in response to the rotating, at least one of content on a screen and display settings of the screen from first settings associated with the first profile to second settings associated with the second profile. (col 5 line 42-44, 46-52: Fig. 5A-5B show that when user click on the face of the cube with desktop "B", the desktop and associated icons/programs changes to B desktop).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, .

Per claim 16, While Freach teaches desktop profile associated with faces of multi-dimensional object, Bawel-Jockeys-Barnsley-Freach do not explicitly teach user profiles; Porter teaches:
The method of claim 15, wherein the first profile is associated with a first user, and wherein the second profile is associated with a second user. ([0038][0039] profile search can associates different profile objects to a 3D model and send it to a user device, where the 3D model can be a cube).
	Porter and Bawel-Jockeys-Barnsley-Freach are analogous art because Porter also teaches displaying multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Porter and Bawel-Jockeys-Barnsley-Freach before him/her, to modify the teachings of Bawel-Jockeys-Barnsley-Freach to include the teachings of Porter so that user profiles can be associated with 3d models.  One would be motivated to make the combination, with a reasonable expectation of success, because it would enable sharing of the profile information and provide an improved display experience on mobile display. 

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Stolte et al. (US Pat 9390082, hereinafter Stolte).

Per claim 17, Bawel-Jockeys-Barnsley do not teach data that merge and extend within the 3D shape; Stolte teaches:
The method of claim 5, further comprising merging, by the computer-based system, the first data and the second data, such that data lines extend through the three-dimensional shape in three dimensions. (col 1 line 62 - col 2 line 15, col 7 line 27-46: data sets are configured for axes of a cube interface where the data model is displayed in 3D mode inside the cube, i.e. Fig. 15-19 show the axis and data mapping for computer data).


Per claim 18, Bawel-Jockeys-Barnsley do not teach a target goal within the 3D model, Stolte further teaches:
The method of claim 5, further comprising creating, by the computer-based system, a target goal within the three-dimensional shape. (col 6 line 56—col 7 line 1: KPI values and goals can be part of the cube definition to be included in the 3D model).
	Stolte and Bawel-Jockeys-Barnsley are analogous art because they both teaching displaying files/applications on multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Stolte and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Stolte. One would be motivated to make the combination, with a reasonable expectation of success, because it would further provide graphing tools according to the data being attached to faces of a 3D cube model.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Ryu et al. (US Pub 20100020035, hereinafter Ryu).

Per claim 19, Bawel-Jockeys-Barnsley do not teach displaying a key on the first face; Ryu teaches:
The method of claim 5, further comprising displaying, by the computer-based system, a key on the first face. ([0172] Fig. 12 shows an unlock screen as a first face of a cube).
	Ryu and Bawel-Jockeys-Barnsley are analogous art because Ryu also teaching mapping data onto faces of a 3D cube. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Bawel-Jockeys-Barnsley and Ryu before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Ryu. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable the 3D shape interface to be applied to other applications.

Per claim 20, Bawel-Jockeys-Barnsley do not teach displaying a corresponding face according to key selection, Ryu teaches:
The method of claim 19, further comprising: 
	receiving, by the computer-based system, a selection of an item in the key; and ([0172] Fig. 12 shows an unlock screen as a first face of a cube, where the user can enter gesture to unlock the screen);
	rotating, by the computer-based system and in response to the selection, the three-dimensional shape to a face corresponding to the selection. ([0172] if the correct gesture is entered, then the face of the screen showing menu are rotated to show the unlocked state, otherwise the face of the cube remains unchanged).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Carter (US Pub 20080186305, hereinafter Carter6305).

Per claim 21, Bawel-Jockeys-Barnsley do not teach generating a sub profile 3D shape corresponding to the category on the selected face of a 3D model; Carter6305 teaches:
The method of claim 5, further comprising: 
	receiving, by the computer-based system, a selection of a first category displayed on the first face; and ([0039] when the user select one side of the cube, it’s used as an index to generate information on the other sides of the cube);
	generating, by the computer-based system, a sub-profile three-dimensional shape corresponding to the first category. ([0039] when the user select one side of the cube, it’s used as an index to generate information on the other sides of the cube; [0032] a new 3D shape can be dynamically rendered to represents information).
	Carter6305 and Bawel-Jockeys-Barnsley are analogous art because they both teaching displaying files/applications on multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Carter6305 and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Carter6305. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternative way for content navigation through different sub-3D models.

Claims 22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of "Dust Jockeys Android Apps” by Dusk Jockyes (Mar 7, 2012, hereinafter Jockeys), Barnsley (US Pub 20120293509, hereinafter Barnsley), and Carter et al. (US Pub 20030142136, hereinafter Carter).

Per claim 22, Bawel teaches:
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a graphical user interface computer-based system, cause the computer-based system to perform operations comprising: (Fig 13 memory 1322, 1324);
	associating, by the computer-based system, first data with a first face of the three-dimensional shape; ([0031] Fig. 4 shows that each table entry 
	associating, by the computer-based system, second data with a second face of the three-dimensional shape; ([0031] Fig. 4 shows that each table entry corresponds to an associated file and action to take with the associated file, such as storing an image 456 on the first face, and a web page 454 on the second face and the associated action/web browser with parameters to open the web page);
	…
	decompressing, … the first data associated with the first face of the three-dimensional shape … in response to the first face being an active face of the three-dimensional shape, without decompressing the second data associated with the second face of the three-dimensional shape, in response to the second face being a non-active face of the three-dimensional shape. ([0027, 0031] when a user rotates the multi-dimensional icon cube, the next panel can be retrieved through the linking panel field 426 in Fig. 4; this implies that only images associated with the active/shown panel is retrieved, but not the images on the non-active faces of the cube);

	While Bawel teaches generation of a graphical representation of a cube with files attached to the faces of the cube, Bawel does not explicitly teach sending the cube as attachment through electronic communication; Jockeys teaches:
	compressing, by the computer-based system, the three-dimensional shape; (Page 2 line 27-53: user can attach the cube to an email to share the photo cube; Page 3 line 1-22: the figure shows that the cube is attached as a static text file to be send via email, it's inherent that the static text file is a compressed version of the cube shown in the figure on Page 1, which includes photos attached to each face of the cube; the examiner notes that compressing is interpreted in light of the specification (publication [0043]) where links to files or cubes are send rather than the actually file and cube themselves);
	transmitting, by the computer-based system, the compressed three-dimensional shape as an attachment to an electronic communication; and  (Page 2 line 27-53: user can attach the cube to an email to share the photo cube with other users);
	Jockeys, and Bawel are analogous art because Jockeys also teaches displaying files on 3D cube object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Jockeys, and Bawel before him/her, to modify the teachings of Bawel to include the teachings of Jockeys so that data representations of various 3D shape models can be shared with others. One would be motivated to make the combination, with a reasonable expectations of success, because it would enable users to shared 3D object model with file attachment that they have built with other users. 

	Additionally, Bawel-Jockeys further teaches decompressing files by retrieving the files when user resize the cube by displaying the full sized cube (Jockeys: Page 3 line 23-43, Page 4 line 1-22: Figure on page 4 shows a preview version of the cube without decompressing/retrieving the actual images, while full size cube shows full size data), but Bawel-Jockeys do not teach decompressing images on the 3D shape as it's being resized to different sizes; Barnsley teaches:
	decompressing, by the computer-based system and in response to a user resizing the cube, the first data associated with the first face of the three-dimensional shape as the resizing occurs  … ([0027-0028] Fig. 3a-3c show that the 3D model cube can be decompressed and displayed, where the user can resize the cube to see a larger view of the cube; Fig. 4a-4b teaches that the proper compression value for each view with different resize of the cube is calculated, and the appropriate image quality is decompressed and displayed).
	Barnsley and Bawel-Jockeys are analogous art because Barnsley also teaches displaying 3D object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Barnsley, and Bawel-Jockeys before him/her, to modify the teachings of Bawel-

	Additionally, Bawel-Jockeys-Barnsley-Guan do not teach generation of second 3D shape to be associated with a face of the first 3D shape organized as a folder structure; Carter teaches:
	Generating, by the computer-based system, a second representation of a second three-dimensional shape; ([0055] Fig. 7 shows a 3D cube 71 that has an attached drawing shape 78 – second 3D shape);
	associating, by the computer-based system, the second three-dimensional shape with the first face of the three-dimensional shape; ([0055] Fig. 7 shows a 3D cube 71 that has an attached drawing shape 78 – second 3D shape - associated with one of the face on the cube 71);
	Carter and Bawel-Jockeys-Barnsley are analogous art because Carter also teaches displaying files on a 3D cube shape. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Carter, and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Carter so that multiple files attached with a face of a cube can be easily determined by the user. One would be motivated to make the combination, with a reasonable expectation of success, to enable users to easily determine and differentiate multiple files attached to one face of a cube ([0055]).

Per claim 24, Bawel-Jockeys-Barnsley-Carter teaches:
The article of manufacture of claim 22, wherein the electronic communication is an email. (Jockeys: Page 2 line 27-53: user can attach the cube to an email to share the photo cube).

Claims 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, Carter, and Freach et al. (US Pat 6710788, hereinafter Freach).

Per claim 23, Bawel-Jockeys-Barnsley-Carter do not explicitly teach profiles being associated with faces of multi-dimensional object; Freach teaches:
The article of manufacture of claim 22, the operations further comprising:
	Rotating, by the computer-based system, the three-dimensional shape from the first face to the second face; and(col 5 line 38-45: Fig. 5A-5B show that different desktops are associated with different faces of a cube interface, where selecting a face of a cube would cause the desktop to switch to the selected desktop profile and the cube to be rotated);
	Changing, by the computer-based system and in response to the rotating, at least one of the content on a screen and display settings of the screen from first settings associated with a first profile to second settings associated with a second profile. (col 5 line 38-45: Fig. 5A-5B show that different desktops are associated with different faces of a cube interface, where selecting a face of a cube would cause the desktop to switch to the selected desktop profile and the cube to be rotated).
	Freach and Bawel-Jockeys-Barnsley-Carter are analogous art because Freach also teaches displaying multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Freach and Bawel-Jockeys-Barnsley-Carter before him/her, to modify the teachings of Bawel-Jockeys-Barnsley-Carter to include the teachings of Freach so that desktop profiles can be associated with 3D models. One would be motivated to make the combination, with a reasonable expectation of success, because it would allow easy switching of desktops for the users. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, Carter, and Sinclair et al. (US Pub 20060200518, hereinafter Sinclair).

Per claim 25, Bawel-Jockeys-Barnsley-Carter do not explicitly teach assigning participants to faces of the multi-dimensional object; Sinclair teaches:
The article of manufacture of claim 22, wherein the first data comprises a first participant in a conference call, and wherein the second data comprises a second participant in the conference call. ([0020] Fig. 2 shows that video feeds of participants of a conference are shown on faces of a cube 210).
		Sinclair and Bawel-Jockeys-Barnsley-Carter are analogous art because Sinclair also teaches mapping and displaying data in a multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Sinclair and Bawel-Jockeys-Barnsley-Carter before him/her, to modify the teachings of Bawel-Jockeys-Barnsley-Carter to include the teachings of Sinclair so that participants of conferences can be associated with 3D models. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a video conferencing system that would automatically and dynamically display prominently the video of the conference participant who is currently speaking.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Rekimoto (US Pat 5956038, hereinafter Rekimoto).

Per claim 29, Bawel-Jockeys-Barnsley do not explicitly teach sending the 3D shape as a link to remote system; Rekimoto teaches:
The system of claim 26, wherein the compressed three-dimensional shape comprises a link to the three dimensional shape. (col 22 line 3-16: Fig. 19 shows that 3D space including various 3D shapes can be communicated from the server to client when the client enters a URL link to access the 3D space).
	Rekimoto and Bawel-Jockeys-Barnsley are analogous art because Rekimoto also teaches sending and displaying 3D models. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20100169836 A1
ANGELO O I et al.
Computing device e.g. radiotelephone, implementing method, involves displaying graphic at location on representation of user's contacts on screen corresponding to location of particular contact within sequence of user's contacts
US 20100315417 A1
CHO; Eun Woo et al.
Mobile terminal has display module displaying polyhedron in three dimensions and displaying each of number of display target objects on designated facet of polyhedron


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant electronically files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/         Examiner, Art Unit 2176                                                                                                                                                                                               

/ARIEL MERCADO/         Primary Examiner, Art Unit 2176